20-01188-jlg Doc 1-14 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                                Document      06/20/20
                                          6 Filed      21:15:49
                                                  10/22/19 Page 1Doc
                                                                  of 26 Motion
                                  Pg 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Petition of Dalia Genger, as
 Trustee of The Orly Genger 1993 Trust Established
 on Dec. 13, 1993 by Arie Genger, grantor.

                                                           Case No. 19-cv-9365-AKH


 Dalia Genger, trustee of the Orly Genger 1993 Trust,      Hon. Alvin K. Hellerstein

                               Petitioner,
               v.

 Orly Genger, Arie Genger, Glenclova Investment
 Company, TR Investors, LLC, New TR Equity I,
 LLC, New TR Equity II, LLC, Trans-Resources,
 Inc., Arnold Broser, David Broser, John Does 1-20,
 and Jane Does 1-20,

                               Respondents.


                           NOTICE OF MOTION TO TRANSFER

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support of Motion to Transfer, dated October 22, 2019, Ron Satija, the Chapter 7 trustee

appointed by the U.S. Bankruptcy Court for the Western District of Texas in Case No. 19-bk-

10926-TMD in connection with the bankruptcy of petitioner Orly Genger, by and through his

counsel, will move this Court, the United States District Court for the Southern District of New

York, at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York,

NY 10007, at a time and date to be determined by the Court, for an Order transferring this

proceeding to the Western District of Texas, pursuant to 28 U.S.C. § 1412.




                                                                                                   1
20-01188-jlg Doc 1-14 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                                Document      06/20/20
                                          6 Filed      21:15:49
                                                  10/22/19 Page 2Doc
                                                                  of 26 Motion
                                  Pg 2 of 2



Dated: New York, NY
       October 22, 2019
                                               KASOWITZ BENSON TORRES LLP

                                               By: /s/ Michael Paul Bowen
                                               Michael Paul Bowen
                                               Andrew R. Kurland
                                               1633 Broadway
                                               New York, New York 10019
                                               mbowen@kasowitz.com
                                               Tel.: 212-506-1700
                                               Fax: 212-506-1800
                                               Counsel for Ron Satija, Chapter 7 Trustee


To (via FedEx overnight delivery):

  Judith Bachman, Esq.
  The Bachman Law Firm
  365 S. Main Street, 2nd Floor
  New City, NY 10956
  Counsel for petitioner Dalia Genger

  Adam Pollock
  Pollock Cohen
  60 Broad St. 24th floor
  New York, NY 10004
  Counsel for Michael Oldner

  Gerald Greenberg, Esq.
  Gelber Schachter & Greenberg
  1221 Brickell Avenue, Suite 2010
  Miami, FL 33131
  Counsel for respondent Arie Genger

  Chris Gartman, Esq.
  1 Battery Park Plaza
  New York, NY 10004
  Counsel for respondents David Broser and Arnold Broser

  Douglas D. Herrmann, Esq.
  Pepper Hamilton LLP
  1313 Market Street, Suite 5100
  Wilmington, DE 19899
  Counsel for respondents Glenclova Investment Company,
  TR Investors, LLC, New TR Equity I, LLC,
  New TR Equity II, LLC, and Trans-Resources, LLC




                                                2
                                                                                           2
